              Case 8:19-cv-02232-DLB Document 15 Filed 09/03/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
         CHAMBERS OF                                                              101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                          BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            (410) 962-7810
                                                                                        Fax: (410) 962-2577
                                                                                MDD_DLBChambers@mdd.uscourts.gov




                                                      September 3, 2020


    LETTER TO COUNSEL

           RE:      Ernest K. v. Saul
                    Civil No. DLB-19-2232

    Dear Counsel:

            On August 1, 2019, plaintiff Ernest K. petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny his claim for Disability Insurance Benefits.
    ECF No. 1. I have considered the parties’ cross-motions for summary judgment. ECF Nos. 10
    (“Pl.’s Mot.”), 14 (“Def.’s Mot.”). I find that no hearing is necessary. See Loc. R. 105.6 (D. Md.
    2018). This Court must uphold the decision of the SSA if it is supported by substantial evidence
    and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v.
    Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny plaintiff’s motion, grant
    the SSA’s motion, and affirm the SSA’s judgment pursuant to sentence four of 42 U.S.C. § 405(g).
    This letter explains my rationale.

            After a previous denial, plaintiff protectively filed his claim for benefits on April 4, 2016
    alleging a disability onset date of December 1, 2006. Administrative Transcript (“Tr.”) 153.
    Plaintiff’s date last insured was June 30, 2009, so he had to show that he was disabled prior to June
    30, 2009. Tr. 12. His claim was denied initially and on reconsideration. Tr. 83-88, 90-91. A
    hearing was held on July 5, 2018, before an Administrative Law Judge (“ALJ”). Tr. 31-64.
    Following the hearing, the ALJ determined that plaintiff was not disabled within the meaning of
    the Social Security Act during the relevant time frame. Tr. 10-17. The Appeals Council denied
    plaintiff’s request for review, Tr. 1-6, so the ALJ’s decision constitutes the final, reviewable
    decision of the SSA.

            The ALJ found that plaintiff suffered from the severe impairments of “lumbar degenerative
    disc disease and obesity.” Tr. 12. Despite these impairments, the ALJ determined that plaintiff
    retained the residual functional capacity (“RFC”) to:

           perform medium work as defined in 20 CFR 404.1567(c) except that: he could sit
           for six hours in an eight-hour workday, stand and/or walk for six hours in an eight-
           hour workday, occasionally climb ladders, ropes, scaffolds, ramps and stairs,
           occasionally crawl, and frequently stoop, crouch, kneel, and balance.
          Case 8:19-cv-02232-DLB Document 15 Filed 09/03/20 Page 2 of 4
Ernest K. v. Saul
Civil No. 19-2232-DLB
September 3, 2020
Page 2


Tr. 13. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
plaintiff could perform his past relevant work as truck driver, and that he could perform other jobs
existing in significant numbers in the national economy. Tr. 15-17. Therefore, the ALJ concluded
that plaintiff was not disabled. Tr. 17.

        On appeal, plaintiff challenges the ALJ’s RFC assessment. He argues that the ALJ’s RFC
discussion was inadequate, lacked a narrative discussion, and failed to evaluate the combined
effect of his impairments. Pl.’s Mot. 3-10. His arguments lack merit for the reasons that follow.

       The ALJ performed a proper function-by-function assessment, and the narrative discussion
       adequately explained the limitation to medium work.

        “The RFC assessment is a function-by-function assessment based upon all of the relevant
evidence of an individual’s ability to do work-related activities.” Social Security Ruling (“SSR”)
96-8p, 1996 WL 374184, at *3. The ALJ is required to include a “narrative discussion describing
how the evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings)
and nonmedical evidence (e.g., daily activities, observations).” Mascio v. Colvin, 780 F.3d 632,
636 (4th Cir. 2015) (quoting SSR 96-8p). “In other words, the ALJ must both identify evidence
that supports [her] conclusion and ‘build an accurate and logical bridge from [that] evidence to his
conclusion.’” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (quoting Monroe v. Colvin,
826 F.3d 176, 189 (4th Cir. 2016)).

        Here, the ALJ’s RFC assessment included a discussion of the relevant evidence, including
plaintiff’s testimony and subjective allegations, medical treatment notes, and medical opinion
evidence, see Tr. 13-15. Upon review, I find that her RFC discussion provides substantial evidence
for the conclusion that plaintiff could perform a range of medium work with postural and
environmental limitations.

        Plaintiff argues that the ALJ “failed to make any findings regarding [his] abilities to lift
and carry objects.” Pl.’s Mot. 6. The ALJ noted plaintiff’s hearing testimony that he could no
longer lift. Tr. 14. The ALJ also noted that plaintiff “demonstrated no limitations in range of
motion of his back or any extremities,” “exhibited full motor strength . . . in all extremities,” and
“was independent in his activities of daily living.” Tr. 14; see also Tr. 769 (consultative
examiner’s opinion that plaintiff “ha[d] full ability to use his upper and lower extremities regarding
work-related activities” with “no limitations in the use of his hands, arms, or fingers”).

        The ALJ expressly limited plaintiff to “medium work.” By doing so, she determined the
extent of the physical activities that plaintiff was capable of performing. According to the
regulations, medium work “involves lifting no more than 50 pounds at a time with frequent lifting
or carrying of objects weighing up to 25 pounds,” and the SSA will “determine that [the claimant]
          Case 8:19-cv-02232-DLB Document 15 Filed 09/03/20 Page 3 of 4
Ernest K. v. Saul
Civil No. 19-2232-DLB
September 3, 2020
Page 3

can also do sedentary and light work” if he can do medium work.1 20 C.F.R. § 404.1567(c). The
definition of medium work sufficiently addresses the amount of lifting and carrying that the ALJ
found plaintiff capable of performing. See, e.g., Harper v. Comm’r, Soc. Sec. Admin., Civil Case
No. GLR-13-909, 2014 WL 176777, at *4 (D. Md. Jan. 14, 2014) (“[B]y limiting [plaintiff] to
sedentary work, the ALJ made an implied finding regarding those abilities.”). In any event,
plaintiff has not identified evidence in the record that shows that he could not lift or carry 50
pounds at a time or 25 pounds frequently during the relevant time. Furthermore, at step five, the
ALJ listed three representative jobs at the light exertional level that plaintiff could have performed
other than his past relevant work. Tr. 16-17. Plaintiff has not alleged that he could not lift or carry
20 pounds at a time or 10 pounds frequently, and he does not challenge the VE’s testimony or
ALJ’s step-five finding.

        The ALJ sufficiently evaluated the combined effects of plaintiff’s impairments.

         Plaintiff also argues that the ALJ “made no determination of the cumulative effects of all
of [his] impairments.” Pl.’s Mot. 8. I disagree. At step two, the ALJ found that plaintiff’s
“gastroesophageal reflux disease (GERD), internal hemorrhoids, hypertension, open angle
glaucoma in both eyes, cataracts in both eyes but worse in the right, bilateral bone infarcts in the
distal femur and proximal left tibia, left colon diverticulosis, right kidney cyst, and moderate sleep
disordered breathing with good therapeutic response to CPAP therapy” were non-severe
impairments. Tr. 13. In explaining her determination that these impairments were not severe, the
ALJ noted that “[t]hese impairments or combination of impairments [had] caused only transient
and mild symptoms and limitations, [were] otherwise not adequately supported by the medical
evidence in the record, or postdate[d] the date last insured.” Tr. 13. Having found plaintiff’s
lumbar degenerative disc disease and obesity severe, the ALJ continued the sequential evaluation
and considered, in assessing plaintiff’s RFC, the extent to which his impairments limited his ability
to work. The ALJ specifically noted that she “accounted for the combination of [his] impairments
and symptoms, such as back pain, with the limitations in the [RFC].” Tr. 15. Plaintiff does not
identify limitations that the ALJ neglected to include to account for a combination of his
impairments.

        Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence,
in the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. See Richardson v. Perales, 402 U.S. 389, 390, 401 (1971) (defining
substantial evidence as “such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion”). Even if there is other evidence that may support plaintiff’s position, I am
not permitted to reweigh the evidence or to substitute my own judgment for that of the ALJ. See
Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). In considering the record, and given the



1
  Generally, light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds,” and sedentary work “involves lifting no more than 10 pounds at a
time and occasionally lifting or carrying articles like docket files, ledgers, and small tools.” 20 C.F.R. §
404.1567(a)-(b).
          Case 8:19-cv-02232-DLB Document 15 Filed 09/03/20 Page 4 of 4
Ernest K. v. Saul
Civil No. 19-2232-DLB
September 3, 2020
Page 4

evidence outlined above, I find that the ALJ’s assessment of plaintiff’s RFC was supported by
substantial evidence and that the ALJ applied the correct legal standards.

      For the reasons set forth above, plaintiff’s motion for summary judgment, ECF No. 10, is
DENIED, and defendant’s motion for summary judgment, ECF No. 14, is GRANTED. The SSA’s
judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g).


        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                            /s/

                                                 Deborah L. Boardman
                                                 United States Magistrate Judge
